COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §

                                                §
 IN RE: ERIC FLORES,                                            No. 08-08-00181-CV
                                                §
 Relator.                                                 AN ORIGINAL PROCEEDING
                                                §              IN MANDAMUS

                                                §

                                                §

        MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

       Relator, Eric Flores, seeks a writ of mandamus to compel the Honorable Mike Herrera,

Judge of the 383rd Judicial District Court reset a modification hearing and appoint an attorney to

represent him in the underlying child support and custody modification suit. Mandamus will lie

only to correct a clear abuse of discretion. Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex.

1992)(orig. proceeding). Additionally, there must be no other adequate remedy at law. Id. at

840. Based on the petition and record before us, Mr. Flores has failed to demonstrate he is

entitled to mandamus relief. See TEX .R.APP .P. 52.8.



June 12, 2008
                                             DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.